OPINION OF THE COURT
Per Curiam.
The above-named attorney was admitted to practice by this Court on July 9, 1975 and is currently in good standing. He has submitted an affidavit requesting that this Court accept his resignation from the practice of law in New York State. His affidavit states that he was admitted to practice in the State of Pennsylvania where he now practices law and that he has no intention of returning to practice in this State. There are currently no complaints pending against him.
*82Accordingly, we grant the application and direct that his name be stricken from the roll of attorneys.
Denman, P. J., Callahan, Boomer, Green and Pine, JJ., concur.
Resignation accepted and name stricken from roll of attorneys.